Citation Nr: 0431568	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 20 
percent for varicose veins, left lower extremity, for the 
period prior to April 5, 2002.  

3.  Entitlement to a disability rating in excess of 40 
percent for varicose veins, left lower extremity.  

4.  Entitlement to a disability rating in excess of 20 
percent for varicose veins, right lower extremity, for the 
period prior to April 5, 2002.  

5.  Entitlement to a disability rating in excess of 40 
percent for varicose veins, right lower extremity.  

6.  Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946, and from January 1951 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a 40 percent rating for his 
degenerative joint disease of the lumbosacral spine, and 
separate ratings of 20 percent for varicose veins of the 
lower extremities, and denied entitlement to special monthly 
compensation based on the need for aid and attendance and/or 
being housebound.  The veteran responded by filing an October 
2000 Notice of Disagreement regarding these determinations, 
and was sent a November 2000 Statement of the Case by the RO.  
He then filed a January 2001 VA Form 9, perfecting his appeal 
of these issues.  

This appeal was originally presented to the Board in August 
2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In an October 2002 rating decision, the RO awarded the 
veteran increased ratings of 40 percent, effective April 5, 
2002, for his varicose veins of the lower extremities.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, these issues remain in appellate status.  
Additionally, because these awards were made effective only 
from April 5, 2002, the Board must also consider whether 
increased ratings prior to that date are also warranted.  The 
issues on appeal have been restated to reflect this 
subsequent development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks increased ratings for his varicose veins of 
the lower extremities and degenerative joint disease of the 
lumbosacral spine, as well as entitlement to special monthly 
compensation based on the need for aid and attendance and/or 
being housebound.  Review of the record indicates he was last 
afforded a Supplemental Statement of the Case on these issues 
in October 2002.  Subsequent to that date, pertinent VA and 
private medical treatment records were obtained by the RO.  
As this new evidence is relevant to his pending claims, has 
not yet been considered by the RO, and was not accompanied by 
a waiver of agency of original jurisdiction consideration, 
this appeal must be remanded for RO consideration of this new 
evidence and the issuance of a Supplemental Statement of the 
Case.  See 38 C.F.R. §§ 19.31, 20.1304 (2004).  Only after 
this evidence has been considered by the RO and a 
Supplemental Statement of the Case has been issued may the 
Board adjudicate the pending claims.  

The Board next observes that during the pendency of this 
appeal, the diagnostic criteria for the evaluation of spinal 
disabilities were recently modified.  See 68 Fed. Reg. 
51454-58 (August 27, 2003)( codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  The criteria for the evaluation 
of intervertebral disc syndrome have also been changed during 
the pendency of this appeal.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002), 68 Fed. Reg. 51454-58 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  When 
a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

In the present case, the veteran has not been informed of the 
revised regulatory criteria, and the RO, the agency of 
original jurisdiction, has not yet had the opportunity to 
review the veteran's claim in light of the revised regulatory 
criteria.  Therefore, the Board's adjudication of this appeal 
at this time would be prejudicial to the veteran and this 
claim must instead be remanded to the RO for consideration.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.	The veteran should be scheduled for 
a VA orthopedic examination in order to 
determine the degree of impairment 
resulting from his lumbosacral spine 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include full range of motion 
studies, x-rays, laboratory tests, and 
any other tests considered necessary by 
the examiner.
When examining the veteran's spine, 
the examiner should specifically note the 
presence or absence of any muscle spasms 
on forward bending, loss of lateral 
spinal motion, or narrowing or 
irregularity of the joint space.  The 
examination findings should also include 
range of motion findings for forward 
flexion, extension, left lateral flexion, 
right lateral flexion, left lateral 
rotation and right lateral rotation.  In 
testing range of motion of the veteran's 
spine, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The 
examiner should also determine the 
frequency and duration of any 
incapacitating episodes resulting from 
the veteran's lumbosacral spine 
disability.  (An incapacitating episode 
is defined by regulation as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
required bed rest prescribed by a 
physician and treatment by a physician.)  
Any other disability, neurological or 
otherwise, resulting from the veteran's 
disability of the low back should also be 
noted.   
The medical basis for all opinions 
expressed should be given.  

2.	Thereafter, the RO should again 
consider the veteran's pending increased 
rating and special monthly compensation 
claims in light of any additional 
evidence added to the record.  The RO 
should reconsider the veteran's increased 
rating claim for a low back disability in 
light of both the old and new rating 
criteria.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




